Citation Nr: 9915229	
Decision Date: 05/28/99    Archive Date: 06/07/99

DOCKET NO.  98-00 231 A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUES

1.  Entitlement to service connection for tinnitus.

2.  Entitlement to service connection for a bilateral hearing 
loss disability.

3.  Entitlement to service connection for muscle tension 
headaches.

4.  Entitlement to service connection for a neurological 
disorder of the left side of the face and nose.

5.  Entitlement to service connection for bilateral inguinal 
adenopathy.

6.  Entitlement to service connection for a scar of the right 
index finger.

7.  Entitlement to service connection for a scar of the left 
small finger.

8.  Whether new and material evidence has been submitted to 
reopen the claim for service connection for a vision 
disorder.

9.  Entitlement to an increased evaluation for residuals of 
exposure to toxic chemicals, tinea pedis of both feet, 
currently evaluated as 10 percent disabling. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

C. L. Mason, Associate Counsel


INTRODUCTION

The veteran had honorable active service from July 30, 1979 
to July 29, 1983.  In a September 1993 Administrative 
Decision, the North Little Rock, Arkansas Department of 
Veterans Affairs (VA) Regional Office (RO) determined that 
the veteran character of discharge for the period from July 
30, 1983 to December 27, 1984 was considered other than 
honorable based on willful and persistent misconduct and 
thus, is only entitled to Chapter 17 VA benefits for this 
period of service.

This case comes to the Board of Veterans' Appeals (Board) on 
appeal from a September 1997 rating decision by the RO.  The 
veteran and his representative appeared before a Hearing 
Officer at the RO in March 1998.

Preliminary review of the record reveals that the RO 
expressly considered referral of the veteran's claim for an 
increased evaluation for his residuals of chemical exposure 
disabilities to the VA Undersecretary for Benefits or the 
Director, VA Compensation and Pension Service for the 
assignment of an extraschedular rating under 38 C.F.R. § 
3.321(b)(1) (1998), but determined that there were no 
exceptional factors or circumstances which would warrant 
submission for such consideration. The governing criteria for 
such an award is a finding that the case presents such an 
exceptional or unusual disability picture with such related 
factors as marked interference with employment or frequent 
periods of hospitalization as to render impractical the 
application of the regular schedular standards.  The United 
States Court of Appeals for Veterans Claims (Court) has held 
that the Board is precluded by regulation from assigning an 
extraschedular rating under 38 C.F.R. § 3.321(b)(1) (1998) in 
the first instance; however, the Board is not precluded from 
raising this question, and in fact is obligated to liberally 
read all documents and oral testimony of record and identify 
all potential theories of entitlement to a benefit under the 
law and regulations.  Floyd v. Brown, 9 Vet. App. 88 (1996).  
The Court has further held that the Board must address 
referral under 38 C.F.R. § 3.321(b)(1) only where 
circumstances are presented which the Director of VA's 
Compensation and Pension Service might consider exceptional 
or unusual.  Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).  
Having reviewed the record with these mandates in mind, the 
Board finds no basis for further action on this question.  
VAOPGCPREC 6-96 (1996).


FINDINGS OF FACT

1. Tinnitus is attributable to the veteran's period of 
honorable service.

2.  Competent evidence of a current diagnosis of a hearing 
loss disability is not of record.

3.  Competent evidence of a current disability manifested by 
muscle tension headaches is not of record.

4.  A neurological disorder of the left side of the veteran's 
face and nose was not manifested during the veteran's period 
of honorable active service. 

5.  Bilateral inguinal adenopathy was not manifested during 
the veteran's period of honorable active service.  The record 
contains no competent evidence of current inguinal 
adenopathy. 

6.  Competent evidence of a current diagnosis of a scar of 
the right index finger is not of record.

7.  Competent evidence of current diagnosis of a tender and 
painful scar of the left small finger is not of record.
  
8.  Service connection for an eye injury was denied by the RO 
in a November 1993 rating decision.  The veteran did not 
submit a notice of disagreement with that decision.

9.  The veteran has not submitted evidence which must be 
considered in order to fairly decide the merits of the claim.

10.  The veteran's residuals of exposure to toxic chemicals, 
to include tinea pedis of both feet have been manifested by 
subjective complaints of constant itching, exfoliation and 
onychomycosis.


CONCLUSIONS OF LAW

1.  Tinnitus was incurred during honorable service.  38 
U.S.C.A. §§ 1131, 5107 (West 1991). 

2.  The veteran has not submitted a well grounded claim of 
entitlement to service connection for a hearing loss 
disability.  38 U.S.C.A. § 5107 (West 1991); 38 C.F.R. 
§ 3.385 (1998).

3.  The veteran has not submitted a well grounded claim of 
entitlement to service connection for muscle tension 
headaches.  38 U.S.C.A. § 5107(a) (West 1991).

4.  The veteran is ineligible for VA compensation benefits 
for a neurological disorder of the left side of the face and 
nose based on his service from July 30, 1983 to December 27, 
1984, since his discharge was under conditions other than 
honorable for that period.  38 U.S.C.A. §§ 101(2), 101(18), 
5107 (West 1991); 38 C.F.R. § 3.12 (1998).

5.  The veteran has not submitted a well-grounded claim of 
entitlement to service connection for a neurological disorder 
of the left side of the face and nose during his period of 
honorable service from July 1979 to July 29, 1983.  38 
U.S.C.A. § 5107 (West 1991).

6. The veteran is ineligible for VA compensation benefits for 
bilateral inguinal adenopathy based on his service from July 
30, 1983 to December 27, 1984, since his discharge was under 
conditions other than honorable for that period.  38 U.S.C.A. 
§§ 101(2), 101(18), 5107 (West 1991); 38 C.F.R. § 3.12 
(1998).

7.  The veteran has not submitted a well-grounded claim of 
entitlement to service connection for bilateral inguinal 
adenopathy during his period of honorable service from July 
1979 to July 29, 1983.  38 U.S.C.A. § 5107 (West 1991).

8.  The veteran has not submitted a well grounded claim of 
entitlement to service connection for a scar of the right 
index finger.  38 U.S.C.A. § 5107(a) (West 1991).

9.  The veteran has not submitted a well grounded claim of 
entitlement to service connection for a scar of the left 
small finger.  38 U.S.C.A. § 5107(a) (West 1991). 

10.  The November 1993 rating decision which denied service 
connection for eye injury is final.  38 U.S.C.A. § 7105(c) 
(West 1991); 38 C.F.R. §§ 20.302(a), 20.1103 (1998).

11.  New and material evidence has not been submitted to 
reopen the claim for entitlement to service connection for a 
vision disorder.  38 U.S.C.A. § 5108 (West 1991); 38 C.F.R. 
§§ 3.156(a) (1998).

12.  The criteria for a 30 percent evaluation for residuals 
of exposure to toxic chemicals to include tinea pedis of both 
feet have been met.  38 U.S.C.A. §§ 1155, 5107 (West 1991); 
38 C.F.R. §§ 4.7, 4.20, 4.118 and Diagnostic Code 7806 
(1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Service connection

In making a claim for service connection, the veteran has the 
burden of submitting evidence sufficient to justify a belief 
by a fair and impartial individual that the claim is well 
grounded.  38 U.S.C.A. § 5107(a).  A well grounded claim is a 
plausible claim, one which is meritorious on its own or 
capable of substantiation.  Murphy v. Derwinski, 1 Vet. 
App. 78, 81 (1990).

A well grounded claim for service connection generally 
requires competent evidence of a current disability; proof as 
to incurrence or aggravation of a disease or injury in 
service, as provided by either lay or medical evidence, as 
the situation dictates; and competent evidence as to a nexus 
between the inservice injury or disease and the current 
disability.  Cohen v. Brown, 10 Vet. App. 128, 137 (1997); 
Caluza v. Brown, 7 Vet. App. 498 (1995) aff'd per curiam, 78 
F.3d 604 (Fed.Cir. 1996) (table); see also 38 U.S.C.A. 
§§ 1110, 1131; 38 C.F.R. § 3.303 (1996); Layno v. Brown, 
6 Vet. App. 465 (1994); Espiritu v. Derwinski, 2 Vet. App. 
492 (1992).  
Alternatively, the nexus between service and the current 
disability can be satisfied by evidence of continuity of 
symptomatology and medical or, in certain circumstances, lay 
evidence of a nexus between the present disability and the 
symptomatology.  See Savage v. Gober, 10 Vet. App. 488, 495 
(1997).

Moreover, establishing a well grounded claim for service 
connection for a particular disability requires more than an 
allegation that the particular disability had its onset in 
service.  It requires evidence relevant to the requirements 
for service connection cited above and of sufficient weight 
to make the claim plausible and capable of substantiation.  
Tirpak v. Derwinski, 2 Vet. App. 609 (1992); see also Murphy, 
1 Vet. App. at 81.  An injury during service may be verified 
by medical or lay witness statements; however, the presence 
of a current disability requires a medical diagnosis; and 
where an opinion is used to link the current disorder to a 
cause during service, a competent opinion of a medical 
professional is required.  Grottveit v. Brown, 5 Vet. App. 
91, 92-93 (1993).  

Although the VA does not have a statutory duty to assist a 
claimant in developing facts pertinent to the claim when it 
is determined to be not well grounded, it may be obligated 
under 38 U.S.C.A. § 5103(a) (West 1991) to advise a claimant 
of evidence needed to complete his application.  This 
obligation depends on the particular facts of the case and 
the extent to which the Secretary has advised the claimant of 
the evidence necessary to be submitted with a VA benefits 
claim.  Robinette v. Brown, 8 Vet. App. 69 (1995).  Here, the 
RO satisfied this duty by issuing statement of the case.

The veteran is seeking service connection for tinnitus, 
bilateral hearing loss disability, muscle tension headaches, 
a neurological disorder of the left side of the face, 
bilateral inguinal adenopathy, a scar of the right index 
finger, and a scar of the left little finger.  It is 
necessary to determine if he has submitted a well grounded 
claim with respect to each issue.

Service connection may be granted for disability arising from 
disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. § 1131 (West 1991).  For the showing of 
chronic disease in service, there is required a combination 
of manifestations sufficient to identify the disease entity 
and sufficient observation to establish chronicity at the 
time, as distinguished from merely isolated findings or a 
diagnosis including the word "chronic."  When the fact of 
chronicity in service is not adequately supported, then a 
showing of continuity after discharge is required to support 
the claim.  38 C.F.R. § 3.303(b) (1998).  Service connection 
may be also granted for any disease diagnosed after 
discharge, when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d) (1998). 

Additionally, the Board points out that every claim for VA 
benefits concerns the adequacy of the claimant's service for 
purposes of establishing basic eligibility.  Applicable laws 
and regulations provide that most VA benefits are not payable 
unless the period of service upon which the claim is based 
was terminated by discharge or release under conditions other 
than dishonorable.  38 U.S.C.A. § 101(2), 101(18) (West 
1991); 38 C.F.R. § 3.12(a) (1998).  Regulations further 
provide that a discharge or release for certain offenses is 
considered to have been issued under dishonorable conditions.  
38 C.F.R. § 3.12(d) (1998).  A discharge from military 
service because of willful and persistent misconduct is 
considered to have been issued under dishonorable conditions.  
38 C.F.R. § 3.12(d)(4) (1998).

In this case, although the veteran had honorable service from 
July 1979 to July 29, 1983, the evidence of record clearly 
shows that he was discharged under conditions other than 
honorable for the remainder of his service.  This second 
period of service, which includes the period beginning July 
30, 1983 to December 27, 1984, was specifically found by the 
VA, in a September 1993 administrative decision, to have been 
due to willful and persistent misconduct.  This 
administrative decision has not been appealed, is supported 
by the service personnel records that have been obtained, and 
is final.  See 38 U.S.C.A. §§ 5108, 7105 (West 1991).  The 
veteran has submitted no evidence to the contrary to indicate 
that the discharge regarding the second period of service 
was, in fact, under conditions other than dishonorable.  

The Board is aware of an intellectual disagreement at the 
Court regarding finality of certain issues.  See, D'Amico 
(citations ommitted).  The disagreement may only be described 
as forceful and beyond my ability to resolve.  The Board does 
note that the provisions of 38 U.S.C.A. § 7105(c) (West 1991) 
appear to be clear.  Regardless, the veteran has not 
attempted to disturb the decision.

A.  Tinnitus

Service medical records show that the veteran was seen in 
February 1983 complaining of ringing in his ears after a 
canister he was filling with fire-extinguishing liquid 
exploded.  Service medical records contain no other reports 
of ringing in the ears or a diagnosis of tinnitus.  At his 
December 1984 separation examination, there were no 
complaints or diagnoses of tinnitus. 

At his May 1998 hearing, the veteran testified that he has 
experienced a high pitched ringing in his ears following the 
explosion of the canister in his face.  The veteran is 
competent to report that on which he has personal knowledge, 
that is what comes to him through his senses, that is, that 
he had ringing in his ears in service.  Layno v. Brown, 6 
Vet. App. 465, 470 (1994).  However, the veteran cannot state 
that he had tinnitus because that requires a medical 
diagnosis.  Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  
In light of the subjective nature of tinnitus, the veteran's 
report that he had ringing in his ears during service must be 
considered as satisfactory.  

At a July 1997 VA audiology examination, the examiner 
diagnosed tinnitus on the basis of the veteran's report of a 
constant high-pitched ringing in both ears which has 
persisted for 12 years.  The veteran indicated that it began 
during service after a bottle exploded in his face.  The 
Board finds that the veteran has established that he has 
tinnitus which originated in service.  Thus, the evidence 
supports a grant of service connection for tinnitus.  In 
essence, there is objective evidence of tinnitus in the 
service medical records, a current diagnosis, and a nexus 
provided by the veteran.  See Savage v. Gober, 10 Vet. App. 
488, 495 (1997).  


B.  Bilateral hearing loss disability

Where a veteran served ninety days or more during a period of 
war or during peacetime service after December 31, 1946, and 
an organic disease of the nervous system including 
sensorineural hearing loss becomes manifest to a degree of 
ten percent within one year of termination of such service, 
such disease shall be presumed to have been incurred in 
service even though there is no evidence of such disease 
during the period of service.  38 U.S.C.A. §§ 1101, 1112, 
1113, 1137 (West 1991 & Supp. 1998); 38 C.F.R. §§ 3.307, 
3.309 (1998).  

Service connection for impaired hearing shall be established 
when the thresholds for any of the frequencies of 500, 1000, 
2000, 3000 and 4000 Hertz are 40 decibels or more; or the 
thresholds for at least three of these frequencies are 26 
decibels; or speech recognition scores using the Maryland CNC 
Test are less than 94 percent.  38 C.F.R. § 3.385 (1998).  
The Court has held that the provisions of 38 C.F.R. § 3.385 
prohibit the award of service connection for hearing loss 
where audiometric test scores are within the established 
limits.  Hensley v. Brown, 5 Vet. App. 155, 158 (1993) citing 
Ledford v. Derwinski, 3 Vet. App. 87, 89 (1992).

At a December 1978 induction examination, the veteran 
exhibited pure tone thresholds, in decibels, as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
5
0
10
35
LEFT
10
5
0
10
25
 
A hearing loss disability was not diagnosed.

An August 1979 service record shows that the veteran was seen 
complaining of hearing loss in the left ear for the past 3-4 
years.  On evaluation of the left ear, the tympanic membrane 
appeared slightly opaque without drainage.  There was 
congestion.  The assessment was congestion in sinuses with 
loss of hearing.  

At an October 1979 submarine physical examination, the 
veteran exhibited pure tone thresholds, in decibels, as 
follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
15
0
0
0
LEFT
5
0
0
0
20
  
The examiner noted that the Valsalva maneuver failed and that 
the veteran had a history of ear infections and sinusitis.  
The veteran was not qualified for submarine duty.

In April 1980, the veteran was seen complaining of right ear 
pain with drainage.  The assessment was otitis externa.  The 
veteran's service medical records indicate that he underwent 
annual audio testing.  A hearing loss disability was not 
diagnosed.  At his December 1984 separation examination, the 
veteran exhibited pure tone thresholds, in decibels, as 
follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
25
20
5
10
20
LEFT
25
15
5
15
25
  
A hearing loss disability was not diagnosed.

A July 1997 VA audiogram revealed that the veteran exhibited 
pure tone thresholds, in decibels, as follows:




HERTZ



1000
2000
3000
4000
8000
RIGHT
15
10
30
25
25
LEFT
10
10
10
25
30

Speech audiometry using the Maryland CNC Test revealed speech 
recognition ability of 94 percent in each ear.  The diagnoses 
were mild sensorineural hearing loss at 3000 Hz in the right 
ear and mild sensorineural hearing loss at 8000 Hz in the 
left ear.

The veteran advances that the claimed hearing loss disability 
was the result of an explosion of a fire extinguisher 
canister in his face during service.  The veteran has not 
alleged that he served in combat and the evidence of record 
does not indicate that he served in combat.  Thus, 38 
U.S.C.A. § 1154(b) (West 1991) is not applicable in this 
case.

Although the veteran has stated that his bilateral hearing 
loss disability is due to service, his statements cannot 
serve to well ground the claim because he is not competent to 
make such an allegation, as this requires a medical opinion.  
Caluza, 7 Vet. App. at 507; see also Robinette v. Brown, 8 
Vet. App. 69, 77 (1995); Edenfield v. Brown, 8 Vet. App. 384 
(1995).  

A VA audiogram performed in 1997 revealed that the highest 
pure tone threshold exhibited by the veteran was 30 decibels 
at the 3000-Hertz and 8000-Hertz frequencies and that his 
speech recognition was 94 percent in each ear.  This evidence 
does not meet the VA criteria for a disability due to 
impaired hearing under 38 C.F.R. § 3.385 (1998).  The 
evidence of record does not establish that the veteran has a 
chronic bilateral hearing loss disability.  Therefore, the 
Board concludes that the veteran's claim for service 
connection for a bilateral hearing loss disability is not 
well grounded.  The fact that he has sensorineural hearing 
loss is not determinative, unless he meets the provisions of 
38 C.F.R. § 3.385 (1998).  Accordingly, the claim for service 
connection for a bilateral hearing loss disability is denied.  
38 U.S.C.A. § 5107 (West 1991). 


C.  Muscle tension headaches

Service medical records show that the veteran was seen with 
complaints of headaches on several occasions.  At his October 
1979 submarine physical examination, the veteran reported 
having frequent or severe headaches; there was no diagnosis 
of a headache disorder.  In January 1980, the veteran was 
seen complaining of headaches along with congestion, the 
diagnosis was upper respiratory infection.  In March 1980, 
the veteran was seen complaining of headache after hitting 
his head on a valve, the assessment was headache due to 
discomfort of sutures.  In February 1983, the veteran 
reported worsening headaches with blurry vision following the 
explosion of a fire extinguisher canister near his head 1-
month previously.  The assessment was muscle tension 
headaches.  In March 1983, the veteran was seen complaining 
of frontal spreading headaches with "foggy" vision 
following the explosion of a fire extinguisher canister near 
his head 1-month previously.  On evaluation, the veteran 
denied syncope and vertigo.  The head and neck were supple 
and nontender.  Neurological evaluation showed cranial nerves 
2-12 and motor sensory nerves were grossly intact.  The 
assessment was tension headache versus possible post 
concussion syndrome (unlikely).  At his December 1984 
separation examination, the neurological evaluation was 
normal; there were no complaints or diagnoses pertaining to 
headaches.

At a July 1997 VA eye examination, the veteran reported 
constant headaches since the explosion in service in 1983.  
At a July 1997 VA neurology examination, the veteran reported 
that he began experiencing headaches in service in 1982.  The 
examiner noted that the veteran's service medical record show 
that during October 1979 service examination; the veteran 
reported having severe and frequent headaches.  The veteran 
complained of constant throbbing headaches that radiated 
around the occipital portion of the head to the frontal areas 
without nausea, photophobia, phonophobia, or focal 
neurological symptoms.  He reported that he takes aspirin on 
a daily basis and has not missed any work in the last 3 
months due to headaches.  On evaluation, pupils were equal, 
round, and reactive to light and the visual fields and 
extraocular movements were full.  The impression included 
chronic muscle tension-type headaches, probably exacerbated 
by analgesic rebound headaches.

The veteran's claim for service connection for muscle tension 
headaches is not well grounded.  See Caluza, supra.  Service 
connection is warranted for a "[d]isability resulting from 
personal injury suffered or disease contracted in line of 
duty, or for aggravation of a preexisting injury suffered or 
disease contracted in line of duty . . . ."  38 U.S.C.A. § 
1131 (West 1991).  The diagnoses of headaches and tension-
type headaches do not establish that there is a disability 
resulting from an injury or a disease.  See ibid.  In the 
absence of proof of a present disease or injury, there can be 
no valid claim.  See Brammer v. Derwinski, 3 Vet. App. 223, 
225 (1992).  No competent professional has established that a 
muscle tension headache is due to a disease or injury, and no 
competent professional has otherwise related the current 
manifestations to an inservice disease or injury.  Therefore, 
the Board concludes that the veteran's claim for service 
connection for muscle tension headaches is not well grounded.  
Accordingly, the claim for service connection muscle tension 
headaches is denied.  38 U.S.C.A. § 5107 (West 1991).
  
D.  Neurological disorder of the left side of the face and 
nose

Service medical records during the veteran's period of 
honorable active service, from July 1979 to July 29, 1983 
make no reference to left facial area numbness.  Service 
medical records from the veteran's period of other than 
honorable service indicate that he was seen in March 1984 
after a car accident with a small left facial hematoma with 
several lacerations on his left cheek.  In May 1984, the 
veteran complained of numbness to the left side of his face.  
The diagnosis was posttraumatic neuralgia of the left of the 
fifth cranial nerve.  At his December 1984 separation 
examination, the neurological evaluation was normal.

At a July 1997 VA neurological examination, the veteran 
reported that he suffered nerve damage to the left side of 
his face after he hit his face on a windshield in 1983.  He 
reported he continues to have numbness and tingling on the 
left side of his face.  On evaluation, the examiner noted 
there was no facial sensory loss to touch or pin prick.  The 
examiner noted that all three divisions of the both 
trigeminal nerves were tested.  The assessment was subjective 
facial numbness with no objective neurological deficit at 
this time.

At his March 1998 hearing, the veteran testified that he 
still has numbness in the left side of his face but has not 
sought treatment as the military doctors told him that 
nothing could be done.

The Board observes that a neurological disorder of the left 
facial area was not objectively shown during the veteran's 
period of honorable active service.  The claimed disability 
was initially manifested during the veteran's other than 
honorable period of service.  As noted previously, the 
veteran has submitted no evidence to the contrary to indicate 
that the discharge regarding the second period of service 
was, in fact, under conditions other than dishonorable.  
Therefore, under the law, the veteran is ineligible for VA 
compensation benefits for any left facial neurological 
disorder incurred during the second period of service.  38 
C.F.R. § 3.12 (1998).  

As the record lacks competent evidence establishing that the 
veteran's left facial neurological disorder was incurred in 
or aggravated by his period of honorable active service, the 
Board concludes that the veteran's claim for service 
connection is not well-grounded.  Regardless, the veteran has 
not presented competent evidence of a current disability.  
The VA examination disclosed no objective deficits and his 
complaints and testimony are not competent to establish a 
well grounded claim.  See Tirpak v. Derwinski, 2 Vet. App. 
609, at 611 (1992).  

In essence, the veteran has presented a claim based on an 
invalid period of service and that claim is unsupported by 
competent evidence of current disability.  The claim lacks 
legal and factual merit.

E.  Bilateral inguinal adenopathy
  
Service medical records during the veteran's period of 
honorable active service, from July 1979 to July 29, 1983 
make no reference to bilateral inguinal adenopathy.  Service 
medical records from the veteran's period of other than 
honorable service indicate that he was seen in February 1984 
with bilateral multiple shotty inguinal nodes with one 1 x 1 
cm node in the right inguinal area.  The assessment included 
bilateral inguinal adenopathy.  At his December 1984 
separation examination, the genitourinary evaluation was 
normal.

At the July 1997 VA general medical examination, the examiner 
noted that the veteran had claimed bilateral inguinal 
adenopathy, but that the claim was not familiar to the 
veteran and he could recall no symptoms.  On evaluation of 
the groin area, there was no evidence of adenopathy in the 
inguinal area.  

At his March 1998 hearing, when the hearing officer 
questioned the veteran regarding his claim of service 
connection for bilateral inguinal adenopathy, the veteran 
testified that he knew nothing about that claim.

The Board observes that bilateral inguinal adenopathy was not 
objectively shown during the veteran's period of honorable 
active service.  The claimed disability was initially 
manifested during the veteran's period of other than 
honorable service. Therefore, under the law, the veteran is 
ineligible for VA compensation benefits for any bilateral 
inguinal adenopathy disorder incurred during the second 
period of service.  38 C.F.R. § 3.12 (1998).   As the record 
lacks competent evidence establishing that the veteran's 
bilateral inguinal adenopathy was incurred in or aggravated 
by his period of honorable active service, the Board 
concludes that the veteran's claim for service connection is 
not well grounded.  Regardless, as there is no evidence of 
current disability and absent evidence of a current 
disability, there can be no valid claim.  See Brammer, 3 Vet. 
App. at 225.  Accordingly, the instant claim is denied.  38 
U.S.C.A. § 7105(d) (West 1991).  

F.  Scar of the right index finger

Service medical records show that the veteran had warts 
removed from his index finger in 1981 and 1982 and was seen 
in November 1982 complaining of pain in the second digit of 
the right hand after falling on some rocks.  There was 
decreased range of motion of the digit and a scab on the 
second digit of the right hand.  X-ray studies revealed no 
fracture of the second digit.  The assessment was sprain of 
the second digit of the right hand.  At his December 1984 
separation examination, the clinical evaluation of the upper 
extremities was normal.

During a July 1997 VA general medical examination, the 
examiner noted that there was a scar list on his right index 
finger, but that it is actually on his left little finger.  
On evaluation, there was no finding of a scar on the right 
index finger.  

At his March 1998 VA examination, the veteran testified that 
he does not remember the injury to the right index finger but 
thought that he mashed it when he was working in the engine 
room.  He testified that it was stitched up but was not 
broken.  He reported that he pain in the joint.
 
There is no competent evidence of a scar of the right index 
finger at the current time or since the veteran's discharge 
from service.  In the absence of current disability, there 
can be no valid claim.  Brammer, 3 Vet. App. at 225 (1992).  
Therefore, the Board concludes that the veteran's claim for 
service connection for a scar of the right index finger is 
not well grounded.  Accordingly, the claim for service 
connection for a scar of the right index finger is denied.  
38 U.S.C.A. § 5107 (West 1991).

G.  Scar of the left small finger

Service medical records do not reveal that the veteran 
complained, was treated for, or was diagnosed with an injury 
to the left small finger, to include a scar during active 
service.  The clinical evaluation of the upper extremities at 
the veteran's December 1984 separation examination was 
normal.

At a July 1997 VA general medical examination, the veteran 
reported that he cut the extensor surface of his left small 
finger with a knife.  On evaluation, the examiner noted that 
the scar on the left small finger is very tiny, well healed, 
and of no significance.  The impression included well-healed 
scar of the left small finger with no residuals. 

The veteran is competent to report on that which he has 
personal knowledge, that is that he cut the surface of his 
left small finger with a knife during service and thereafter 
developed a scar.  Layno, 6 Vet. App. at 470 (1994).  

A recent VA examination noted a small well-healed scar of the 
left small finger with no findings of pain, tenderness, 
disfigurement, or ulceration.  In effect, a disability of the 
left small finger was not found.  In the absence of current 
disability, there can be no valid claim.  Brammer, 3 Vet. 
App. at 225 (1992).  Therefore, the Board concludes that the 
veteran's claim for service connection for a scar of the left 
small finger is not well grounded.  Accordingly, the claim 
for service connection for a scar of the left small finger is 
denied.  38 U.S.C.A. § 5107 (West 1991).

II.  New and material evidence

Service connection for an eye injury was previously denied in 
November 1993.  The veteran did not appeal and that decision 
became final.  The evidence considered at the time of that 
decision included service medical records showing complaints 
of eye irritation following the explosion of a fire 
extinguisher near his face and subsequent complaints of 
blurred vision.  His December 1984 separation examination 
revealed no complaints or findings on evaluation of the eyes, 
and his visual acuity was 20/25 bilaterally.  An October 1993 
VA opthamalogical examination revealed visual acuity of 20/20 
bilaterally uncorrected.  The eyes were normal except for a 
macular nevus on the right eye.

The RO, in a November 1993 rating decision, denied the 
veteran's claim for service connection for an eye injury on 
the basis that there was no evidence of incurrence of a 
chronic eye disorder in service, or competent evidence of an 
eye disorder since service, and thus service connection was 
not warranted.   

Prior unappealed decisions of the RO are final.  However, if 
new and material evidence is presented or secured with 
respect to a claim which has been disallowed, VA shall reopen 
the claim and review the former disposition of the claim.  
Manio v. Derwinski, 1 Vet. App 145 (1991).  The Court has 
held that when determining whether the evidence is new and 
material, the VA must conduct a three-step test: first, the 
VA must determine whether new and material evidence has been 
presented under 38 C.F.R. § 3.156(a) in order to have a 
finally denied claim reopened under 38 U.S.C.A. § 5108 (West 
1991); second, if new and material evidence has been 
presented, immediately upon reopening the claim, the VA must 
determine whether, based upon all the evidence of record in 
support of the claim, presuming its credibility, the claim as 
reopened is well grounded pursuant to 38 U.S.C.A. § 5107(a); 
and third, if the claim is well grounded, the VA may evaluate 
the claim after ensuring that the duty to assist under 
38 U.S.C.A. § 5107(b) has been fulfilled.  Winters v. West, 
12 Vet. App. 203 (1999), citing Elkins v. West, 12 Vet. App. 
209 (1999).

Under 3.156(a) (1998), new and material evidence is defined 
as evidence not previously submitted to agency decisionmakers 
which bears directly and substantially upon the specific 
matter under consideration, which is neither cumulative nor 
redundant, and which by itself or in connection with evidence 
previously assembled is so significant that it must be 
considered in order to fairly decide the merits of the claim.    

Since the November 1993 determination, the veteran has 
claimed entitlement to service connection for vision problems 
as a result of an injury in service.  At a July 1997 VA eye 
examination, the veteran reported that he has had constant 
headaches since the 1983 injury and that he had corneal 
foreign bodies following the fire extinguisher explosion near 
his face in 1983.  On evaluation, his visual acuity was 20/20 
bilaterally and all other findings were within normal limits.  
The assessment was normal eye examination.

At his March 1998 hearing, the veteran testified that he has 
suffered vision problems, to include blurry vision and light 
sensitivity since the fire extinguisher exploded in his face 
in service.  He reported that he had metal in his eyes, his 
eyes were scratched and that he had to wear eye patches.  
According to the veteran, he continues to suffer blurry 
vision and light sensitivity.  He stated that he was seen by 
a private physician who prescribed him "polarized" glasses 
as his vision was 25/45, but now he has 20/20 vision.  The 
private physician's records were not submitted.

The first part of the test is for VA to determine if the 
veteran has presented new and material evidence under 
38 C.F.R. § 3.156(a).  The Board has determined that the 
veteran has not presented evidence which is so significant 
that it must be considered in order to fairly decide the 
merits of the claim.  See id.  The reasons for this 
determination are explained below.

The Board finds that the veteran's recounting of the eye 
injury in service is cumulative and redundant of that which 
was before the RO at the time of the November 1993 rating 
decision.  See Reid v. Derwinski, 2 Vet. App. 312 (1992).
The VA medical records at the time of the November 1993 
rating decision showed no diagnosis of an eye disorder due to 
trauma.  The VA medical evidence submitted since the November 
1993 rating decision, which again shows no current diagnoses 
of eye disorder to include a vision problem, is cumulative 
and redundant of that which was previously considered.

As stated above, at the time of the November 1993 rating 
decision, the veteran's claim for service connection failed 
because he had not brought forth evidence of incurrence of a 
chronic eye injury in service.  In summary, none of the 
evidence submitted since the November 1993 denial provides 
competent evidence of a current eye diagnosis.  The only 
evidence of a vision disorder is the veteran's statements and 
testimony.  However, he does not have the requisite knowledge 
of medical principles that would permit him to render an 
opinion regarding matters involving medical diagnoses or 
medical etiology.  See Pollard v. Brown, 6 Vet. App. 11 
(1993) (pursuant to Espiritu v. Derwinski, 2 Vet. App. 492  
(1992), lay testimony attempting to diagnose frostbite or 
arthritis in service held to be not competent evidence for 
such purpose and thus not material); see also Moray v. Brown, 
5 Vet. App. 211 (1993) (lay assertions of medical causation 
cannot serve as the predicate to reopen a claim under 
38 U.S.C.A. § 5108).

The Board concludes that the evidence submitted since the 
November 1993 rating decision is not so significant that it 
must be considered in order to fairly decide the merits of 
the petition to reopen the claim for service connection for a 
vision disorder.  See 38 C.F.R. § 3.156(a).  Therefore, the 
Board does not reach the determination of whether the veteran 
has submitted evidence of a well grounded claim for service 
connection for a vision disorder nor whether VA has fulfilled 
its duty to assist as to the claim for service connection for 
a vision disorder.  See Winters, slip op. at 4.

Although VA is obligated under 38 U.S.C.A. § 5103(a) to 
advise a claimant of the kind of evidence needed to reopen a 
previously denied claim, see Graves v. Brown, 8 Vet. App. 522 
(1996), this obligation depends on the particular facts of 
the case and the extent to which the Secretary has advised 
the claimant of the evidence necessary to be submitted with a 
VA benefits claim.  See Robinette v. Brown, 8 Vet. App. 69 
(1995).  Here, the RO adequately fulfilled its obligation 
under section 5103(a) with the issuance of the statement of 
the case in December 1997, and the issuance of supplemental 
statement of the case in June 1998.  In this respect, it is 
not shown that the veteran has put VA on notice of the 
existence of any specific, particular piece of evidence that, 
if submitted, could reopen his claim on the basis of new and 
material evidence, notwithstanding the fact that he has been 
provided opportunities to do the same.  Thus, no additional 
development action is warranted.  See Wood v. Derwinski, 1 
Vet. App. 190 (1991).

The Board acknowledges that it has decided some of the issues 
of the current appeal on a different basis than did the RO.  
When the Board addresses in a decision a question that has 
not been addressed by the RO, it must be considered whether 
the veteran has been given adequate notice and opportunity to 
respond and, if not, whether he will be prejudiced thereby.  
See Bernard v. Brown, 4 Vet. App. 384 (1993).  The Board 
concludes that the veteran has not been prejudiced by the 
decisions herein.  The veteran's claims were denied by the 
RO.  The result is the same.  See Meyer v. Brown, 9 Vet. App. 
425 (1996).

III.  Increased disability evaluation

The Board finds that the veteran's claim is well grounded 
within the meaning of 38 U.S.C.A. § 5107(a)(West 1991).  A 
claim that a disability has become more severe where the 
disability was previously service connected and rated, and 
the claimant subsequently asserts that a higher evaluation is 
justified due to an increase in severity since the original 
evaluation.  Proscelle v. Derwinski, 2 Vet.App. 629, 632 
(1992).  The veteran has not alleged that any records of 
probative value that may be obtained, and which have not 
already been requested by the VA or associated with his 
claims folder, are available.  The Board accordingly finds 
that the duty to assist, as mandated by of 38 U.S.C.A. 
§ 5107(a)(West 1991), has been satisfied.

Service medical records show that the veteran was treated for 
bilateral tinea pedis and contact dermatitis due to chemical 
exposure while in service.  The report of the November 1993 
VA examination for compensation purposes conveys that the 
veteran presented a history of exposure to hydraulic fluid 
during service and experiencing painful cracking and bleeding 
of feet since that time.  The veteran complained of increased 
discomfort with all weight-bearing activities.  On 
examination, dry, cracking skin of the soles of the both feet 
was noted with thickening of the great toenails bilaterally 
as well as generalized tenderness of the skin of the plantar 
surface.  The diagnoses included residuals of exposure of 
toxic chemicals on the feet.  The RO, in a November 1993 
rating decision, established service connection for residuals 
of exposure to toxic chemicals on the right foot and for 
residuals of exposure to toxic chemicals on the left foot; 
and assigned a 10 percent disability evaluation for each 
foot.

At a January 1996 VA dermatological examination, the veteran 
reported a history of cracking, flaking, and bleeding of the 
skin of both feet since service.  The veteran complained of 
discomfort and severe itching of both feet.  On evaluation, a 
distribution of scaly opacified hyperkeratotic dystrophic 
great toenails bilaterally and interdigital maceration and 
fissuring.  The diagnoses were chronic tinea pedis and "+-" 
dermatitis.  The RO, in a January 1996 rating decision, 
continued the 10 percent disability evaluations for the 
veteran's bilateral foot disabilities.

Disability evaluations are determined by comparing the 
veteran's current symptomatology with the criteria set forth 
in the Schedule for Rating Disabilities.  38 U.S.C.A. § 1155 
(West 1991); 38 C.F.R. Part 4 (1998).  A 10 percent 
evaluation requires exfoliation, exudation, or itching and 
involvement of an exposed surface or an extensive area.  A 30 
percent evaluation warrants constant exudation or itching, 
extensive lesions, or marked disfigurement.  A 50 percent 
evaluation is warranted for ulceration, extensive 
exfoliation, crusting, and systemic or nervous 
manifestations, or exceptionally repugnant disfigurement.  38 
C.F.R. § 4.118, Diagnostic Codes 7806 (1998).
 
Where there is a question as to which of two disability 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7 (1998).

VA medical records from January 1996 to January 1997 show 
that the veteran was seen with distal onycholysis of the 
bilateral great toes, subungual hyperkeratosis of the great 
toes, positive scaling between toes, and on soles of the 
feet.  The assessments included onychomycosis of great 
nailbeds, pincher nails, and tinea pedis.  In January 1997, 
the veteran underwent an avulsion removal of both great 
toenails

At a July 1997 VA dermatological examination, the veteran 
reported having a rash of his feet bilaterally since 1979 
with continuous cracking and peeling of the skin and 
occasionally swelling of the feet and toes.  The veteran 
reported that he has allergic reactions to the antibiotics 
used for treatment previously, and relied on cream as his 
primary treatment.  He also reported having his bilateral 
great toenails removed due to onychomycosis in January 1997, 
and stated that they had regrown and again had a fungus.  On 
evaluation, his bilateral great toenails showed 2+ pincer 
deformity with dystrophy, yellow discoloration, and 
thickening of the distal nail.  The interdigital spaces and 
the bilateral soles were clear.  The impression included 
bilateral pincer nail deformity, likely onychomycosis, 
history of tinea pedis, and history of burn of feet 
bilaterally.  The examiner noted that the occasional feet and 
toe swelling does appear to be disabling when it occurs.

VA medical records from October to December 1997 indicate 
that the veteran was seen complaining of regrown painful 
"pincher" nails and cracking of skin between toes.  The 
assessment included pincher nails of bilateral great toes and 
mixed toe web infection with interdigital tinea pedis and 
onychomycosis.  In December 1997, the veteran again underwent 
nail avulsion of the bilateral great toes/ablation of the 
matrix.

At his March 1998 hearing, the veteran testified that his 
bilateral great toenails were recently removed and that he 
receives anti-fungal medication for his feet.  He reported 
that he suffers constant itching and exfoliation of the skin 
of both feet.  The veteran also testified that he takes extra 
breaks at work due to the pain in his feet and that he 
experiences difficulty being able to stand on his feet.

The veteran contends that his service-connected residuals of 
toxic chemical exposure of both feet warrant a higher 
evaluation.  The veteran is competent to report that on which 
he has personal knowledge, that is what comes to him through 
his senses.  Layno, 6 Vet. App. at 470 (1994).  However, 
while the veteran is certainly capable of providing evidence 
of symptomatology, a lay person is not generally capable of 
opining on matters requiring medical knowledge, such as the 
condition causing or aggravating the symptoms.  See Stadin v. 
Brown, 8 Vet.App. 280, 284 (1995); Robinette v. Brown, 8 
Vet.App. 69, 74 (1995); Routen v. Brown, 10 Vet.App. 183 
(1997).  The physicians' expertise puts them in a better 
position to determine the extent of impairment.  In the 
instant case, the veteran has testified that he suffers 
constant itching, severe exfoliation, occasional swelling, 
and pain and disfigurement of his feet due to his service-
connected disorder.  The Board observes that the veteran's 
service-connected residuals of toxic chemical exposure of 
both feet to include tinea pedis has been objectively 
manifested by scaling and cracking of the interdigital 
surfaces and soles of feet as well as onychomycosis of 
bilateral great toes.  There is no objective medical evidence 
of systemic or nervous manifestations, or exceptionally 
repugnant disfigurement which would warrant a 50 percent 
evaluation.  In fact, the veteran has not described a 
systemic or nervous manifestation or that he thinks the 
condition is exceptionally repugnant.  Upon application of 
the provisions of 38 C.F.R. § 4.7 (1998), the Board finds 
that the veteran's service-connected residuals of toxic 
chemical exposure of both feet most closely approximates the 
criteria for a 30 percent evaluation under Diagnostic Code 
7806.  Therefore, the Board concludes that a 30 percent 
evaluation is now warranted for connected residuals of 
chemical exposure of both feet.  38 C.F.R. §§ 4.7, 4.20, 
4.118 and Diagnostic Code 7806 (1998).

The Board notes that the RO separately rated the feet.  
Although that may be appropriate for certain scarring, that 
theory is not applicable when there is no scarring.  See note 
2, Diagnostic Code 7801 (1998).  The veteran's own statements 
are consistent with the medical evidence.  That evidence 
supports a single 30 percent evaluation by analogy to code 
7806. 


ORDER

Service connection for tinnitus is granted.  Service 
connection for a bilateral hearing loss disability is denied.  
Service connection for muscle tension headaches is denied.  
Service connection for a neurological disorder of the left 
side of the face is denied.  Service connection for bilateral 
inguinal adenopathy is denied.  Service connection for a scar 
of the right index finger is denied.  Service connection for 
a scar of the left little finger is denied.  The petition to 
reopen the claim for service connection for a vision disorder 
is denied.  A 30 percent evaluation for residuals of 

toxic chemical exposure to include tinea pedis of feet is 
granted, subject to the laws and regulations governing the 
award of monetary benefits.



		
	H. N. SCHWARTZ
	Member, Board of Veterans' Appeals



 

